1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     CITY OF RENO,                                 Case No. 3:18-cv-00454-MMD-WGC

10                                   Plaintiff,                       ORDER
             v.
11
      PURDUE PHARMA, L.P., et al.,
12
                                 Defendants.
13

14   I.     SUMMARY

15          The City of Reno initiated a lawsuit in state court again various entities that make

16   up the opioid supply chain, but one of the defendants—McKesson Corporation—removed

17   based on federal question jurisdiction, alleging that Reno’s claims arise under federal law.

18   (ECF No. 1 at 4.) Reno filed a motion to remand, which the Court now grants because

19   Reno’s claims arise under state law—not federal law—depriving this Court of federal

20   question jurisdiction.

21          The Court has considered Reno’s motion to remand (ECF No. 5), McKesson’s

22   response (ECF No. 11), and Reno’s reply (ECF No. 14). The Court also held a hearing on

23   Reno’s motion to remand on October 31, 2018. (ECF No. 23.)

24   II.    LEGAL STANDARD

25          Federal courts are courts of limited jurisdiction, having subject-matter jurisdiction

26   only over matters authorized by the Constitution and Congress. U.S. Const. art. III, § 2, cl.

27   1; see also, e.g., Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A

28   suit filed in state court may be removed to federal court if the federal court would have had
1    original jurisdiction over the suit. 28 U.S.C. § 1441(a). However, courts strictly construe

2    the removal statute against removal jurisdiction, and “[f]ederal jurisdiction must be rejected

3    if there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980

4    F.2d 564, 566 (9th Cir. 1992) (emphasis added). The party seeking removal bears the

5    burden of establishing federal jurisdiction. Durham v. Lockheed Martin Corp., 445 F.3d

6    1247, 1252 (9th Cir. 2006).

7    III.   DISCUSSION

8           The Court has federal question jurisdiction under 28 U.S.C. § 1331 as to “only those

9    cases in which a well-pleaded complaint establishes either that [1] the federal law creates

10   the cause of action or that [2] the plaintiff’s right to relief necessarily depends on resolution

11   of a substantial question of federal law.” Potter v. Hughes, 546 F.3d 1051, 1064 (9th Cir.

12   2008) (alteration in original) (quoting Franchise Tax Bd. v. Constr. Laborers Vacation Tr.,

13   463 U.S. 1, 27-28 (1983)). McKesson invoked the latter, arguing that Reno’s claims will

14   require the deciding court to determine the existence and scope of duties imposed by

15   federal law. (ECF No. 11 at 16-17.)

16          Reno asserts five state law tort claims in the Complaint: public nuisance, common

17   law public nuisance, negligent misrepresentation, negligence, and unjust enrichment.

18   (ECF No. 5-1 at 41-56.) In support of its claims, Reno alleges that Defendants have duties

19   to, among other things, (1) “maintain effective controls against opioid diversion;” (2)

20   “identify and report downstream suspicious orders of controlled substances to law

21   enforcement;” and (3) “stop shipment on any order which is flagged as suspicious.” (Id. at

22   31-32.) Reno does not cite the source of these duties in the Complaint, but the sources

23   have become clear through the parties’ briefing and oral argument. The first duty—to

24   maintain effective controls against opioid diversion—comes from a state regulation,

25   specifically NAC § 453.400, which allegedly requires certain Defendants including

26   McKesson to “establish and maintain effective controls and procedures to prevent or guard

27   against theft and misuse of controlled substances.” (See ECF No. 14 at 3.) The second

28   and third duties stem from the U.S. Drug Enforcement Administration’s (“DEA”)

                                                    2
1    interpretation of the Controlled Substances Act, 21 U.S.C. § 801, et seq. (“CSA”). The duty

2    to report suspicious orders comes from a federal regulation implementing the CSA: 21

3    C.F.R. § 1301.74(b). (ECF No. 11 at 9.) The duty to halt suspicious orders comes from a

4    DEA enforcement action: Southwood Pharm., Inc., 72 Fed. Reg. 36,487, 36,501 (DEA

5    July 3, 2007). (Id.)

6           McKesson represented at the hearing that it disputes whether the CSA actually

7    imposes a duty to halt suspicious orders and also disputes whether the duty to report

8    suspicious orders applies to discrete orders or to orders that are suspicious in the

9    aggregate. (See ECF No. 11 at 17.) Reno counters that it can prevail on its claims based

10   solely on duties imposed by state law, including common law and the duty imposed by

11   NAC § 453.400. (ECF No. 14 at 3.)

12          The Supreme Court has articulated a four-factor test for determining whether a

13   federal court may exercise federal question jurisdiction over a state law claim. Grable &

14   Sons Metal Prod., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005). This Court may

15   exercise jurisdiction if “a federal issue is: (1) necessarily raised, (2) actually disputed, (3)

16   substantial, and (4) capable of resolution in federal court without disrupting the federal-

17   state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing

18   Grable, 545 U.S. at 314). The Court considers each of these factors below and finds that

19   none of them permit the Court to exercise federal question jurisdiction.

20          A.     Necessarily Raised

21          “A federal issue is necessarily raised when the issue is ‘pivotal’ to the case.” Ranck

22   v. Mt. Hood Cable Regulatory Comm’n, No. 3:16-CV-02409-AA, 2017 WL 1752954, at *2

23   (D. Or. May 2, 2017) (quoting Nevada v. Bank of Am. Corp., 672 F.3d 661, 675 (9th Cir.

24   2012)). McKesson argues that a federal issue is pivotal to the case because Reno would

25   have to establish that McKesson breached the duties imposed by the CSA in order to

26   prevail on its claims. (See ECF No. 11 at 14.) Reno responds that it could prevail on all of

27   its claims regardless of whether McKesson breached the duties imposed by the CSA.

28   (ECF No. 14 at 7.)

                                                    3
1          The Court agrees with Reno that a federal issue is not necessarily raised because

2    Reno can prevail on each of its claims by reference to the broad duty imposed by NAC

3    § 453.400 to “establish and maintain effective controls and procedures to prevent or guard

4    against theft and misuse of controlled substances” without any reference to duties

5    imposed by the CSA. Reno’s first claim—statutory public nuisance—requires a showing

6    that a controlled substance was “unlawfully sold, served, stored, kept, manufactured, used

7    or given away.”1 See NRS § 202.450. McKesson may have acted “unlawfully” within the

8    meaning of that statute if it breached the duty imposed by NAC § 453.400. Reno’s second

9    claim—common law public nuisance—requires a showing that Defendants unreasonably

10   interfered with a right common to the general public. Restatement (Second) of Torts §

11   821B. Reno could succeed on this claim by showing that Defendants’ conduct was

12   unreasonable in light of the duty imposed by NAC § 453.400 rather than the duties

13   imposed by the CSA. Reno’s third claim—negligent misrepresentation—requires a

14   showing that Defendants breached a duty of reasonable care. See Scaffidi v. United

15   Nissan, 425 F. Supp. 2d 1159, 1169 (D. Nev. 2005). Reno could succeed on this claim by

16   showing that Defendants breached a general duty of reasonable care as opposed to the

17   specific duties imposed by either the CSA or NAC § 453.400, though those duties might

18   help to establish a standard of reasonable care that favors Reno. Reno’s fourth claim—

19   negligence—could similarly be resolved without reference to the specific duties imposed

20   by the CSA and NAC § 453.400. Plaintiff’s fifth claim—unjust enrichment—does not

21   require proof of breach of a duty. See WMCV Phase 3, LLC v. Shushok & McCoy, Inc.,

22   750 F. Supp. 2d 1180, 1196 (D. Nev. 2010) (listing elements of unjust enrichment claim in

23   Nevada).

24   ///

25

26         1The   Court assumes for the purposes of determining jurisdiction that Reno’s claims
     for public nuisance are viable. But see Diamond X Ranch LLC v. Atl. Richfield Co., No.
27   313CV00570MMDWGC, 2017 WL 4349223, at *11 (D. Nev. Sept. 29, 2017) (“[I]n Nevada
     there is no private right of action for a public nuisance.”) (citation omitted).
28

                                                 4
1           B.       Actually Disputed

2           McKesson insists that the federal issues raised by the Complaint are “actually

3    disputed” because McKesson disputes whether the CSA in fact gives rise to a duty to halt

4    suspicious orders and also disputes whether the duty to report applies to orders that are

5    suspicious in the aggregate or just discrete orders. (See ECF No. 11 at 17-18.) Reno

6    responds that any dispute about these duties is factual rather than legal and that

7    McKesson does not identify an actual dispute over interpretation of the federal law. (ECF

8    No. 14 at 9.)

9           First, these issues are not actually disputed because all of Reno’s claims can be

10   decided without reference to the duties imposed by the CSA. See supra Section III.A.

11          Second, the manner in which Reno intends to reference the duties imposed by the

12   CSA will not lead to a dispute over the existence and scope of those duties. Reno

13   represented at the hearing that it seeks to introduce DEA enforcement actions against

14   Defendants as evidence that they failed to report and halt suspicious orders. Defendants’

15   failure to report and halt suspicious orders could show that Defendants breached the

16   broader duty imposed by NAC § 453.400 to maintain effective controls against opioid

17   diversion—regardless of whether the CSA actually gives rise to those duties. To the extent

18   that McKesson intends to argue it did not breach the duties imposed by the CSA despite

19   the DEA’s enforcement action, such a dispute would be factual rather than legal. (See

20   ECF No. 11 at 17 (“McKesson disputes not only that DEA’s relatively recent policy

21   requiring the halting of suspicious orders constitutes governing law but also whether

22   McKesson has breached any duty arising from that policy.”).)

23          C.       Substantial

24          Three factors guide the determination of whether a federal issue is substantial: (1)

25   whether federal law underlying the issue provides for a federal cause of action, Grable,

26   545 U.S. at 318; (2) whether the issue presents a pure legal question, Empire

27   Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 700 (2006); and (3) whether the

28   issue is important to the federal system as a whole, Gunn, 568 U.S. at 260.

                                                 5
1                  1.     Federal Cause of Action

2           The first factor weighs against federal question jurisdiction because the CSA does

3    not provide for a federal cause of action. United States v. Real Prop. & Improvements

4    Located at 1840 Embarcadero, Oakland, California, 932 F. Supp. 2d 1064, 1072 (N.D.

5    Cal. 2013) (collecting cases on this point); see also Potter, 546 F.3d at 1065 (“The

6    absence of a federal private right of action undercuts the existence of subject matter

7    jurisdiction under § 1331.”) (citing Grable, 545 U.S. at 317-18).

8                  2.     Legal or Factual

9           The second factor also weighs against federal question jurisdiction. First,

10   McKesson has not persuaded this Court that the state court will have to make any inquiry

11   regarding the scope and existence of the duties imposed by the CSA because Reno could

12   prevail on its claims based on the duties imposed by NAC § 453.400 alone. See supra

13   Section III.A. Second, any such inquiry would eventually require fact-specific

14   determinations of whether orders were an unusual size, deviated substantially from a

15   normal pattern, or were of unusual frequency, which may be all relative to the City of Reno.

16   See 21 C.F.R. § 1301.74 (“Suspicious orders include orders of unusual size, orders

17   deviating substantially from a normal pattern, and orders of unusual frequency.”).

18                 3.     Importance to Federal System as a Whole

19          The third factor—whether the issue will have a broad impact on the federal system

20   as a whole—also is not satisfied here. The issue before the state court will be whether

21   McKesson and others breached the duties imposed by Nevada law, including NAC

22   § 453.400. As Reno’s counsel asserted during the hearing, the DEA’s prior enforcement

23   actions will only constitute evidence of McKesson’s breach of the duty imposed by NAC §

24   453.400 to maintain effective controls against opioid diversion. Moreover, the fact-specific

25   nature of an inquiry into whether Defendants failed to report and halt suspicious orders

26   reduces the importance of any federal issue present here.

27   ///

28   ///

                                                  6
1           D.     Federal and State Balance

2           “A federal court may entertain a state cause of action under federal question

3    jurisdiction if it can do so ‘without disturbing any congressionally approved balance of

4    federal and state judicial responsibilities.’” Delaware ex rel. Denn v. Purdue Pharma L.P.,

5    No. CV 1:18-383-RGA, 2018 WL 1942363, at *4-5 (D. Del. Apr. 25, 2018) (quoting Grable,

6    545 U.S. at 314). “Entertaining a claim would disrupt the congressionally-approved federal

7    and state balance if it would lead to a ‘horde of original filings and removal cases raising

8    other state claims with embedded federal issues.’” Id. (quoting Grable, 545 U.S. at 318).

9    “Thus, in exercising jurisdiction over historically state cases, a court must be aware of the

10   potential shift of state cases into federal courts.” Id. (citing Grable, 545 U.S. at 319.)

11          Entertaining the garden variety state law tort claims here “could lead to a flood of

12   state law claims entering federal courts and could disturb congressional intent regarding

13   federal question jurisdiction in § 1331.” Id. (citing Merrell Dow Pharm. Inc. v. Thompson,

14   478 U.S. 804, 812 (1986)). In light of this potential consequence, it is unlikely that

15   Congress intended federal courts to have subject-matter jurisdiction over state-law tort

16   cases implicating federal law merely because the federal statutes create standards of care

17   relevant to causes of action under state law. Id. (citing Grable, 545 U.S. at 319.)

18          In sum, because the complaint does not “necessarily” raise a “disputed and

19   substantial” federal question, “[t]his case cannot be squeezed into the slim category

20   Grable exemplifies.” Empire Healthchoice Assurance, Inc., 547 U.S. at 681. Accordingly,

21   the Court will grant Reno’s motion to remand.

22   IV.    CONCLUSION

23          The Court notes that the parties made several arguments and cited to several cases

24   not discussed above. The Court has reviewed these arguments and cases and determines

25   that they do not warrant discussion as they do not affect the outcome of the motion before

26   the Court.

27   ///

28   ///

                                                    7
1          It is therefore ordered that Reno’s motion to remand (ECF No. 5) is granted.

2          It is further ordered that McKesson’s motion to stay (ECF No. 12) is denied as moot.

3          It is further ordered that the Clerk close this case and notify the Judicial Panel on

4    Multidistrict Litigation of this order by email to PanelMDL@jmpl.uscourts.gov.

5          DATED THIS 2nd day of November 2018.

6

7

8                                                    MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 8
